Citation Nr: 0529038	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  99-04 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed chronic 
bronchitis.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammon, P.J.  Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 RO decision.  

In December 2000 and August 2003, the Board remanded this 
appeal to the RO for further evidentiary development.  

The issues of service connection for the claimed right and 
left knee disorders are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.  

2.  The veteran was treated for upper respiratory 
manifestations during his period of active service.  

3.  The veteran is not shown to have manifested continuous 
lung symptoms until many years after his period of military 
service.  

4.  The currently demonstrated bronchitis is not shown to be 
due to any event or incident of the veteran's period of 
service.  



CONCLUSIONS OF LAW

The veteran is not shown to have a disability manifested by 
bronchitis due to disease or injury that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107, 7014 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.326 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in March 2004, in 
which the RO advised the veteran of the type of evidence 
necessary to substantiate a claim for service connection.  

The veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  All the evidence 
cited by the veteran in support of his claim has been 
incorporated into the record.  

Thus, the Board finds that all obtainable evidence identified 
by the veteran has been obtained and associated with the 
claims folder and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

The Board further finds that VA has done everything 
reasonably possible to assist the veteran including obtaining 
a VA examination in April 2002.  

After the notice letter was provided, the claim was 
readjudicated and a SSOC was issued to the veteran.  Since 
the veteran has had every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, deciding the appeal would not be prejudicial to him.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).


II.  Factual Background

The veteran's entrance examination in November 1965, noted 
that he had a history of colds, leg cramps, tonsillectomy and 
adenoidectomy, refractive error and a 1962 right leg fracture 
with no residuals; however, all these conditions were not 
considered disqualifying by the medical expert.  

In August 1967, the service medical records show that the 
veteran reported that he had been spitting up black blood-
tinged mucus.  

The medical provider's notes indicate that the veteran had 
been working with sand blasting and spraying equipment.  A 
chest X-ray study was negative and there was no diagnosis 
made or treatment rendered.  

In December 1967 and January 1968, the veteran was treated 
for a runny nose, productive cough and sore throat.  

In February 1968, the service medical records indicate that 
the veteran reported a history of a productive chest cough 
for a year, continuous sinus drainage and occasional anterior 
chest pain.  

The medical provider noted that the veteran worked around 
paint and sand blast machinery and had a prior history of 
discolored sputum and blood in his sputum.  The veteran was 
diagnosed with sinusitis and possible lung damage from the 
spray painting procedure.  

In February and March 1968, the veteran was treated for a 
sore throat, runny nose and productive cough.  

On March 6, 1968 the veteran was diagnosed with chronic 
bronchitis.  A sputum culture was positive for staphylococcus 
coagustates.  

On March 28, 1968, the veteran was diagnosed with climatic 
tracheobronchitis for reports of a sore throat and productive 
cough.  

In June 1968, the veteran reported that he was spitting mucus 
and he was treated with Norad Suspension.  There was no 
stated medical diagnosis.  

In August 1968, the veteran reported having bronchial 
congestion and coughing up black mucus in the mornings for 
the past two months.  The medical provider noted that the 
veteran's lungs were clear and that he had no cough.  He was 
diagnosed with post-nasal drip and treated with Dimetapp.  

In December 1968, the veteran was diagnosed with and treated 
for flu symptoms.  No rales or wheezes were noted upon 
physical examination of his chest.  

In March 1969, the veteran was diagnosed with sinusitis and 
an upper respiratory infection.  Chest was noted to be clear.  

In April 1969, the veteran reported that he had been spitting 
up white mucus continuously for the past year.  His chest was 
found to be clear.  A sputum culture was taken and he was 
released without diagnosis or further treatment.  

The veteran's separation examination in September 1969 showed 
no abnormal findings of the lungs and chest, including lung 
damage, chronic bronchitis or other lung problems.  

The VA medical records indicate the veteran has been treated 
on several occasions since separation from active service for 
acute bronchitis beginning in July 1995.  He was also treated 
for bronchitis with an upper respiratory infection in April 
1997, and for acute bronchitis in April and December 2000.  

There is no medical evidence that any of the veteran's post-
service episodes of bronchitis were related in any way to his 
military service.

A VA examination in May 1998, showed a diagnosis of 
bronchitis; however, a chest X-ray study and pulmonary 
function tests were normal.  No finding was made or opinion 
offered on the etiology of the veteran's bronchitis.  

A subsequent VA examination in April 2002, showed the veteran 
was diagnosed with episodes of acute bronchitis, currently 
inactive; however, a chest X-ray study was normal.  There was 
no abnormality of the pulmonary system noted, and the 
veteran's lungs were found to be clear, with no rales or 
rhonchi.  

The medical expert indicated that he had reviewed the claims 
file and noted the veteran's history of working with paint 
spraying equipment.  Nevertheless, he opined that it was 
unlikely that the veteran's episodes of acute bronchitis had 
any relationship to his military service.  


III.  Analysis

The veteran is seeking service connection for claimed chronic 
bronchitis.  He asserts that his current lung problems 
developed as a result of sandblasting and paint spraying 
duties during service.  

In support of his claim, the veteran has submitted his 
service medical records showing that he was diagnosed with 
chronic bronchitis in 1968, and VA medical records showing 
that he has been receiving treatment since 1995 for episodes 
of bronchitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service incurrence will be presumed for certain chronic 
diseases, including bronchiectasis, if manifest to a 
compensable degree within a year after discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

However, this rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity, but when 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be established on the basis of 38 C.F.R. § 3.303(b), if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

In Voerth v. West, 13 Vet. App. 117 (1999), the United States 
Court of Appeals for Veterans Claims (CAVC), held that the 
appellant had not submitted medical evidence providing a 
nexus between an in-service injury and a current disability. 
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.  

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for the claimed bronchitis.  

In essence, the Board believes that the medical evidence 
shows that the veteran's currently claimed bronchitis is not 
causally related to his episodes of bronchitis in service.  

As an initial matter, the Board notes that the veteran did 
receive treatment for various upper respiratory 
manifestations during his active service until his discharge 
in 1969.  

However, the veteran is not shown to have manifested actual 
lung disability in service or in the years immediately after 
he was discharged from service.  A careful review of the 
veteran's service and post-service medical records in this 
regards shows that physical examinations of his lungs and 
chest X- ray studies were noted to have been normal.  

There was no competent evidence in the record to establish 
that the veteran suffered from chronic bronchitis at the time 
of his separation from service in 1969 or any complaints or 
findings of respiratory problems due to bronchitis until many 
years after service.  

In that regard, the first post-service medical evidence of 
record regarding a breathing disorder is in the VA clinical 
records dated in July 1995 when the veteran was diagnosed 
with acute bronchitis.  Subsequent VA medical records show 
that he continued to receive treatment for episodes of acute 
bronchitis in April 1997, April 2000 and December 2000. 

As such, this medical evidence does not serve to support the 
veteran's own assertions of having had respiratory or 
breathing problems since the reported exposure during 
service.  

In fact, the Board notes that the VA examiner in April 2002 
opined that the veteran's current episodes of acute 
bronchitis were not related to any in-service episodes of 
bronchitis or any other event incident to service.  The 
veteran has provided no competent evidence that would tend to 
contradict the statement of the April 2002 VA examination.  

The Board recognizes that although the veteran may sincerely 
believe that his bronchitis is related to his military 
service, he is not considered qualified to render medical 
opinions regarding the etiology of medical disorders, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of service 
connection.  Thus, the benefit sought on appeal is denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, the doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for bronchitis is denied.  


REMAND

The veteran is seeking service connection for right and left 
knee disorders on the basis that they are residuals from knee 
injuries sustained while in military service.  

The record reflects that the veteran had a VA examination in 
May 1998; however, the VA medical expert conducting the 
examination did not address the issue of whether the 
veteran's current knee disability were due to disease or 
injury that was incurred in or aggravated by military 
service.  

The Board notes that the veteran had another VA examination 
in April 2002 wherein the VA medical expert conducting the 
examination again failed to address the issue of whether the 
veteran's current knee problems were incurred in or 
aggravated by military service, despite a specific request 
for such an opinion.  

Accordingly, the Board is not convinced that the veteran 
received proper notice of the VA examination and it is the 
Board's opinion that there is a reasonable possibility that 
obtaining a medical examination would aid in substantiating 
the veteran's claims of service connection.  See the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A § 5103A (West Supp. 
2002), codified at 38 C.F.R. § 3.159 (2005) and its 
implementing regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
ascertain the nature and likely etiology 
of his claimed right and left knee 
disorders.  The claims folder must be 
made available to and reviewed by each 
examiner in conjunction with their 
examination.  Based on his/her review of 
the case, the examiner should furnish an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has knee disability due to disease or 
injury that was incurred during or 
aggravated by service.  Complete 
rationale for all opinions expressed 
should be provided.  All findings should 
be reported in detail.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the RO should issue a SSOC and 
the veteran and his representative should 
be afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


